Motion GRANTED AND Order filed July 8, 2015.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-15-00556-CV
                                  ____________

                  IN RE CHRISTOPHER SPATES, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              312th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2001-61475

                                    ORDER

      On July 1, 2015, relator Christopher Spates filed a petition for writ of
mandamus in this court. Relator asks this court to order the Honorable David Farr,
Judge of the 312th District Court, in Harris County, Texas, to set aside his order
dated May 28, 2015, entered in trial court number 2001-61475, styled In the
Interest of C.Y.K.S., a Child. Relator claims the trial court abused its discretion by
setting aside the February 13, 2015 modification order for lack of jurisdiction.

        Relator has also filed a motion for temporary stay of proceedings below.
See Tex. R. App. P. 52.8(b), 52.10. Relator asks this court to stay proceedings in
the trial court pending a decision on the petition for writ of mandamus.

        It appears from the facts stated in the petition and motion that relator’s
request for relief requires further consideration and that relator will be prejudiced
unless immediate temporary relief is granted. We therefore GRANT relator’s
motion and issue the following order:

        We ORDER all proceedings in trial court cause number 2001-61475, In the
Interest of C.Y.K.S., a Child, STAYED until a final decision by this court on
relator’s petition for writ of mandamus, or until further order of this court.

        In addition, the court requests the real parties in interest to file a response to
the petition for writ of mandamus on or before July 22, 2015. See Tex. R. App. P.
52.4.

                                     PER CURIAM


Panel consists of Justices Boyce, McCally, and Donovan.